Citation Nr: 0117355	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  97-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a disorder 
characterized by cramps in the arms and legs, claimed as 
secondary to lead paint exposure during service.

3.  Entitlement to service connection for bronchopulmonary 
disease.

4.  Entitlement to a compensable evaluation for defective 
hearing in the left ear.



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to October 
1973.  

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In an October 1999 decision, the Board denied entitlement to 
service connection for chronic headaches, cramps in the arms 
and legs, and bronchopulmonary disease, and denied 
entitlement to a compensable evaluation for defective hearing 
in the left ear.  In a January 2001 decision, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") vacated the Board's 
October 1999 decision and remanded the aforementioned issues 
to the Board for further consideration.  Thus, these matters 
have been returned to the Board.  


REMAND

In regard to the claims of entitlement to service connection 
for chronic headaches, cramps in the arms and legs, and 
bronchopulmonary disease, the RO denied those claims on the 
basis that they were not well grounded.  The Board also found 
the claims not well grounded in the October 1999 decision.  

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In regard to the issue of entitlement to a compensable 
evaluation for left ear hearing loss, the record reflects 
that the veteran was last afforded a VA audiological 
evaluation in March 1997.  As that evaluation is four years 
old and the veteran reported in April 1999 that his hearing 
had worsened, the Board is compelled to conclude that 
additional development of the record is needed in order to 
enable the Board to render a final determination of this 
issue.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The veteran's attorney has expressly asked that the appeal be 
returned to the regional office for appropriate action under 
the VCAA.  It is the attorney's position that development 
under the VCAA is to be provided by the RO.  No specific 
development, however, was identified when the request for 
remand was made.  


Accordingly, these issues are REMANDED to the RO for the 
following development:

1.  The RO should arrange for medical 
examinations by appropriate specialists 
with respect to the issues for which 
service connection is claimed.  It is not 
certain that either a medical examination 
or opinion is unnecessary in deciding 
these claims. The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner(s) prior to 
completion of the examination report.  (An 
examination or opinion is treated as being 
necessary to make a decision on a claim if 
the evidence of record, including 
statements of the claimant, (i) contains 
competent evidence of current disability 
or persistent or recurring symptoms of 
disability; and (ii) indicates that 
disability or symptoms may be associated 
with active service; but (iii) does not 
contain sufficient medical evidence for a 
decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000)(to be codified at 38 U.S.C. 
§ 5103A)). 

2.  The RO should schedule the veteran for 
a VA audiological evaluation to determine 
the current nature and severity of the 
veteran's service-connected left ear 
hearing loss. All diagnostic testing 
should be completed and reported in 
detail.  All relevant symptomatology 
should also be reported in detail.  The 
examiner is requested to numerically 
report the veteran's right and left 
hearing evaluations and speech 
discrimination scores.

3.  Thereafter, after undertaking any 
further development appropriate pursuant 
to the VCAA, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





